Per curiam.

By the testimony of the defendants, it appears that the note had been bonajide transferred to a third person, to whom it belonged, and the suit is brought by the trustee of such third person. The note was payable on demand, and the suit brought within a year, so that it must have been transferred within that time. It may have been indorsed soon after its date, and as the transaction was in England, we may intend that to be the case, as no evidence to the contrary has been offered. The judge, therefore, was right in rejecting the proof offered by the defendants, as to a set-off against the demand of the original payee, until it had been proved that the note had been transferred for a fraudulent purpose, or at a later period at least, than was to be presumed from the facts which appeared.
Rule refused.